Townsend, J.
The evidence here being in conflict as to whether the defendant and the victim had quarreled, but being undisputed that the defendant shot at and wounded the victim while he was running from the house, the verdict of guilty of shooting at another was authorized by the evidence. West v. State, 66 Ga. App. 550 (18 S. E. 2d, 500); Wagoner v. State, 52 Ga. App. 379 (183 S. E. 209).

Judgment affirmed.


Gardner, P.J., and Carlisle, J., concur.

*786A motion for a new trial on the general grounds only was overruled, and this judgment is assigned as error.